ACCEPTED
                                                                                13-14-00756-CV
                                                                  THIRTEENTH COURT OF APPEALS
                                                                        CORPUS CHRISTI, TEXAS
                                                                           3/20/2015 3:57:22 PM
                                                                              DORIAN RAMIREZ
                                                                                         CLERK



                        Cause No. 13-14-00756-CV
                                                          FILED IN
                                                  13th COURT OF APPEALS
                                               CORPUS CHRISTI/EDINBURG, TEXAS
                           IN THE TEXAS            3/20/2015 3:57:22 PM
                  THIRTEENTH COURT OF               DORIAN E. RAMIREZ
                                              APPEALS      Clerk
                   CORPUS CHRISTI – EDINBURG
                       ______________________

                VALLEY BAPTIST MEDICAL CENTER
                           Appellant

                                    v.

 ROSALINDA BATTLES, GERALD BATTLES, AS SURVIVING SPOUSE
    OF ROSALINDA BATTLES, AMANDA GISELLE BATTLES, AS
SURVIVING CHILD OF ROSALINDA BATTLES, AND JEREMY BLAKE,
        AS SURVIVING CHILD OF ROSALINDA BATTLES
                         Appellees

                        ______________________

                 Appeal from 444TH Judicial District Court
                        of Cameron County, Texas
                    for Cause No. 2013-DCL-4983-H
                         ______________________

                     BRIEF FOR THE APPELLEES
                       ______________________


MYLES R. GARZA
ROBERT GARZA
1200 East Harrison
Brownsville, Texas 78520
Telephone: (956) 544-1111
Fax: (956) 544-1108

Attorneys for the Appellees, ROSALINDA BATTLES, et al.
                                          TABLE OF CONTENTS

                                                                                                                     Page

TABLE OF CONTENTS ......................................................................................... ii	  

TABLE OF AUTHORITIES ................................................................................... iii	  

ISSUES PRESENTED ............................................................................................ iv	  

STATEMENT OF FACTS ....................................................................................... 1	  

SUMMARY OF THE ARGUMENT ....................................................................... 3	  

ARGUMENT ............................................................................................................ 4	  

         A.	      Whether the Appellant preserved the “no report” argument on
                   appeal by failing to timely present this issue to the Court, and
                   instead, submitted a proposed order granting the 30-day
                   extension, agreed to pass the hearing on the merits, and
                   presented this argument nearly a year after the Court had ruled. ......... 4
         B.	      Whether the case law cited by Appellant supports Appellees'
                   contention that Appellant failed to preserve the “no report” at
                   all argument to the Court...................................................................... 6	  
         C.	      Conclusion............................................................................................ 9

PRAYER................................................................................................................. 10	  

CERTIFICATE OF SERVICE ............................................................................... 11	  

CERTIFICATE OF COMPLIANCE ...................................................................... 12	  

APPENDIX............................................................................................................. 13	  




                                                             ii
                                        TABLE OF AUTHORITIES
                                                                                                                       Page
Cases	  

Bushell v. Dean, 803 S.W.2d 711 (Tex.1991)(op. on reh’g) .................................... 4

Fung v. Fischer, 365 S.W.3d 507 (Tex. App.—Austin 2012), disapproved of by
     Certified EMS, Inc. v. Potts, 392 S.W.3d 625 (Tex. 2013) ............................ 8

Haskell v. Seven Acres Jewish Senior Care Services, Inc., 363 S.W.3d 754 (Tex.
     App.—Houston [1st Dist.] 2012, no pet.) ...................................................... 7

Jernigan v. Langley, 195 S.W.3d 91 (Tex.2006)...................................................... 4

Laredo Texas Hosp. Co., L.P. v. Gonzalez, 363 S.W.3d 255 (Tex. App.—San
     Antonio 2012, no pet.) .................................................................................... 7

Otero v. Leon, 319 S.W.3d 195 (Tex. App.—Corpus Christi 2010, pet. denied) .... 4

San Antonio Extended Med. Care, Inc. v. Vasquez, 358 S.W.3d 685 (Tex. App.—
     San Antonio 2011, pet. dism'd w.o.j.) ............................................................ 8

Scoresby v. Santillan, 346 S.W.3d 546 (Tex.2011) .................................................. 6

Velandia v. Contreras, 359 S.W.3d 674 (Tex. App.—Houston [14th Dist.] 2011,
     no pet.) ............................................................................................................ 7

Williamson v. New Times, Inc., 980 S.W.2d 706 (Tex. App.—Fort Worth 1998, no
      pet.) ................................................................................................................. 4

Rules	  

Tex. Civ. Prac. & Rem. Code Ann. § 74.351 ........................................................... 4

Tex. R. App. P. 33.1 ................................................................................................. 4




                                                              iii
                            ISSUES PRESENTED

Issue 1:   Whether the Appellant preserved the “no report” argument on appeal

           by failing to timely present this issue to the Court, and instead,

           submitted a proposed order granting the 30-day extension, agreed to

           pass the hearing on the merits, and presented this argument nearly a

           year after the Court had ruled.



Issue 2:   Whether the case law cited by Appellant supports Appellees’

           contention that Appellant failed to preserve the “no report” at all

           argument to the Court.




                                       iv
                             STATEMENT OF FACTS

      On July, 24, 2013, Appellees sued Appellant alleging Appellant’s nursing

staff negligently caused the death of Rosalinda Battles due to insufficient post-

surgery monitoring. C.R. 7-8, 17-18. On November 21, 2013, Appellees served

the expert report and curium vitae from Nurse Erin K. O’Malley (“O’Malley”) on

Appellant. C.R. 40-48.

      On December 4, 2013, Appellant filed its objections to O’Malley’s expert

report. C.R. 35-50. In Appellant’s objections, section III titled “[m]otion to

[d]ismiss or [a]lternatively to [r]equire [p]laintiff [s]erve an [a]mended [r]eport that

[m]eets Chapter 74 [r]equirements” was submitted. C.R. 37-38. Appellants also

submitted a proposed order sustaining their objections and granting the 30-day

extension to cure the deficient report. C.R. 49. Appellees did not file a response to

Appellant’s objections.

      On January 8, 2014, the Court set Appellants objections for hearing. App. 1.

Both parties appeared before to the Court to pass the hearing and set a status

hearing a month later. Id.     The same day, the Court signed Appellant’s proposed

order granting the 30-day extension. Id., C.R. 51-52.

      On February 7, 2014, the Appellees served, via facsimile and certified mail

return receipt requested, Appellant O’Malley’s amended expert report. C.R. 63-66.

Appellant did not object to the amended expert report after the 21-day period on


                                           1
March 12, 2014. C.R. 53-60. The Appellees filed a response to Appellant’s

objection claiming Appellant waived any and all objections. C.R. 67-71.

       The Court set a hearing on the amended expert report for April 2, 2014.

App. 1. Both parties appeared and Appellant requested dismissal of the case. R.R.

II, 5:8-7:2. Appellees’ responded that any and all objections to the amended expert

report were waived by failing to object within the 21-day period. R.R. II, 7:3-8:18.

The Court did not rule on Appellant’s second motion to dismiss immediately.

       On December 3, 2014, the Court set a second hearing on the matter upon

Appellees’ request. App. 1. Appellant, for the first time, argued O’Malley’s first

expert report was “no report” at all and the case should be dismissed on this basis.

R.R. III, 8-11.

       The Court denied Appellant’s second motion to dismiss on December 10,

2014. C.R. 75. This appeal followed contesting the first expert report was “no

report” at all.1




       1
           Appellant’s Brief does not challenge any issue of the amended report.
                                                 2
                      SUMMARY OF THE ARGUMENT

      This Appellees’ brief questions whether the Appellant preserved the “no

report” at all argument for review. Appellant did not preserve the “no report”

argument for review as the Appellant submitted with it’s first motion to dismiss a

proposed order granting Appellee a 30-day extension, passed the hearing on

Appellee’s first expert report, and presented this argument nearly a year after the

Court had already ruled. Thus, Appellant waived their issue for appellate review.

      The cases cited by Appellant further support the need to timely present the

“no report” at all argument to a trial court before ruling on the merits. Unlike the

cases cited, Appellant passed its first motion to dismiss hearing and presented the

issue well after the Court had already ruled. This did not preserve the argument.

Thus, Appellant, again, waived this issue for appellate review.




                                         3
                                  ARGUMENT

      On appeal, a trial court’s decision on a motion to dismiss under section

74.351 of the Civil Practice and Remedies Code is reviewed for abuse of

discretion. Jernigan v. Langley, 195 S.W.3d 91, 93 (Tex.2006); Otero v. Leon,

319 S.W.3d 195, 199 (Tex. App.—Corpus Christi 2010, pet. denied); see TEX. CIV.

PRAC. & REM. CODE ANN. § 74.351(b). A trial court abuses its discretion if it acts

unreasonably or arbitrarily or without reference to any guiding principles. Otero,
319 S.W.3d at 199.

      However, for preservation of a complaint on review, a party must have

presented to the trial court a timely request, objection, or motion that states the

specific grounds for the desired ruling, if they are not apparent from the context of

the request, objection, or motion. Tex. R. App. P. 33.1(a). A party that fails to do

this has not preserved error and the complaint is waived. Bushell v. Dean, 803
S.W.2d 711, 712 (Tex.1991)(op. on reh’g); Williamson v. New Times, Inc., 980
S.W.2d 706, 711 (Tex. App.—Fort Worth 1998, no pet.).

A.    Whether the Appellant preserved the “no report” argument on appeal
      by failing to timely present this issue to the Court, and instead,
      submitted a proposed order granting the 30-day extension, agreed to
      pass the hearing on the merits, and presented this argument nearly a
      year after the Court had ruled.

      Appellant argues the Court abused its discretion because the first expert

report was “no report” at all and the case should have been dismissed on this basis.


                                         4
However, this issue was not preserved and was not presented until nearly a year

later after the Court had already ruled.

       Initially, when Appellees filed an expert report, the Appellant timely filed its

objections and motion to dismiss along with a proposed order sustaining their

objections and granting a 30-day extension to cure the deficiencies in the expert

report. C.R. 35-52. Appellant’s own motion requests dismissal or “alternatively”

amend the expert report to meet the Chapter 74 requirements.                   C.R. 37-38.

Appellees did not file a response to the motion as it suggested to the Court to

sustain Appellant’s objections and grant the 30-day extension. Additionally, there

was no mention of O’Malley’s expert report constituting “no report” at all.

       When the Court set the motion for hearing on the merits on January 8, 2014,

the Appellant had an opportunity to present the “no report” at all argument to the

Court. However, both parties appeared and agreed to pass the hearing.2 App. 1.

As a result of the parties’ agreement, a status hearing was set for a little more than

30 days and the Court signed the Appellant’s proposed order on January 8, 2014,

which granted the Appellees a 30-day extension to cure the expert report. App. 1,

C.R. 51-52.

       It was not until December 3, 2014 that Appellant presented for the first time,

the “no report” at all argument to the Court. R.R. IV, 8-11. This was nearly a year

       2
        Although the Court notes both attorneys appearing and agreeing to pass the hearing, a
Reporter’s Record is not available as informed by the Court.
                                             5
after the Court had already ruled on the first expert report.

      As a result of the Appellant submitting the proposed order for the 30-day

extension to cure the expert report, agreeing to pass hearing arguments on their

motion, and waiting nearly a year later to present the “no report” at all argument,

Appellant did not timely present the argument before the Court and, thus, did not

preserve this issue for appeal.

B.    Whether the case law cited by Appellant supports Appellees’ contention
      that Appellant failed to preserve the “no report” at all argument to the
      Court.

      Next, Appellant claims the Court abused its discretion by citing several

cases where a trial court was obligated to grant their first motion to dismiss based

on the “no report” at all argument. However, in each of the cases cited, the

objecting party timely presented this issue to the trial court before a ruling was

made. This is not the case here.

      For example, in Scoresby, a group of Physicians timely objected to a letter

serving as an expert report.       Scoresby v. Santillan, 346 S.W.3d 546, 551

(Tex.2011). The Physicians argued before the trial court that the letter was “so

woefully deficient, it did not even qualify as an expert report under the Act.” Id.

Here, the trial court was aware of the “no report” at all argument before ruling. Id.

      Additionally, in Velandia, a Physician first motioned to dismiss a Plaintiff’s

claim on the basis that the expert report was not timely served. Velandia v.


                                           6
Contreras, 359 S.W.3d 674, 675-76 (Tex. App.—Houston [14th Dist.] 2011, no

pet.). The Plaintiff responded that the expert report was timely served. Id. at 676.

However, before the trial court’s ruling, the Physician replied that the purported

expert report was “no expert report at all.” Id. The trial court was made aware of

the “no report at all” argument and ruled accordingly. Id.

      Also, in Haskell, some Defendants filed a motion to dismiss for a Plaintiff’s

failure to timely serve an expert report. Haskell v. Seven Acres Jewish Senior Care

Services, Inc., 363 S.W.3d 754, 757 (Tex. App.—Houston [1st Dist.] 2012, no

pet.). The Defendants were unaware that the Plaintiff had served documents to

them that the Plaintiff contended satisfied a timely expert report. Id. The Plaintiff

asserted the Defendants missed their 21-day deadline to object and waived any and

all objections. Id. Before the trial court’s ruling, the Defendants countered that the

purported documents constituted “no expert report at all” and reargued their

motion to dismiss. Id. Here, the trial court was aware of “no report” at all

argument before ruling for Defendants. Id.

      Moreover, in Gonzalez, a group of defendants challenged the sufficiency of

the expert report and moved to dismiss a Plaintiff’s case. Laredo Texas Hosp. Co.,

L.P. v. Gonzalez, 363 S.W.3d 255, 256-57 (Tex. App.—San Antonio 2012, no

pet.). The Plaintiff filed a response that the expert report was not deficient and

requested a 30-day extension to cure the deficiency. Id. The trial court denied the


                                          7
Defendants’ motion to dismiss and granted the extension.         Id.   Even though

overturned on appeal, the trial court was aware of the Defendants’ arguments. Id.

      Likewise, in Vasquez, a Defendant moved to dismiss due to a Plaintiff’s

failure to serve a medical report.     San Antonio Extended Med. Care, Inc. v.

Vasquez, 358 S.W.3d 685, 687 (Tex. App.—San Antonio 2011, pet. dism'd w.o.j.).

The Plaintiff moved to strike dismissal, claimed Defendant was not a “health care

provider,” and, even if “health care provider,” Defendant waived objections by not

timely filing objecting. Id. The trial court determined Defendant was not a “health

care provider,” the case was appealed, the appellate court determined Defendant

was a “health care provider,” and the case was remanded. Id. at 687-88. On

remand and before ruling, the Defendant argued Plaintiff’s expert report was “no

report” at all. Id. at 688. While the trial court erroneously ruled in favor of the

Plaintiff, the argument was presented to the court. Id.

      Further, in Fung, a Defendant argued before a probate court the “no report”

at all argument. Fung v. Fischer, 365 S.W.3d 507, 517 (Tex. App.—Austin 2012),

disapproved of by Certified EMS, Inc. v. Potts, 392 S.W.3d 625 (Tex. 2013).

Unlike the other co-defendants, the probate court rendered judgment on the merits

of the Defendant’s objections for failure to comply with the statutory requirements.

Id. at 528.   Similarly, the probate court was aware of the “no report” at all

argument and preserved the issue for appellate review. Id.


                                          8
      In all Appellant’s cases cited, the objecting party timely brought before the

trial courts the “no report” at all argument.      The trial court, at minimum,

considered this argument before issuing a ruling. Thus, preserving this issue for

review by the appellate courts.

      However, in this appeal, the Appellant did not present the “no report” at all

argument before the Court issued the 30-day extension. Instead, the Appellant

agreed to pass the hearing on the merits and the Court signed Appellant’s proposed

order for granting the extension. Appellant had an opportunity to timely present

this argument before the Court ruled, but did not. Thus, the argument was not

preserved for appeal.

      Therefore, from the cases cited where the “no report” at all argument was

properly presented to the trial court before ruling, preserving the argument, and

Appellant untimely presenting the argument after the Court ruled, Appellant did

not preserve the issue for review.

C.    Conclusion

      As a result of Appellant submitting the proposed order granting the 30-day

extension, passing the hearing on the merits, and presenting the “no report” at all

argument nearly a year after the Court had already ruled, Appellant did not timely

present this objection to the Court and did not preserve this issue for appeal.

Additionally, the case law submitted by Appellant supports that the argument


                                        9
needs to be presented to a trial court before that trial court’s ruling. Appellant did

not present the “no report” at all argument to the Court until a year after the Court

had already made its ruling, thus, waiving the “no report” at all argument to

Appellees’ first expert report.

                                      PRAYER

      For the foregoing reasons discussed above, Appellees, Rosalinda Battles et

al., pray this Court render judgment in favor of Appellees, and for all other relief to

which Appellees are entitled.

                                        Respectfully Submitted

                                        Law Office of Robert Garza, P.C.
                                        1200 East Harrison
                                        Brownsville, Texas 78520
                                        Telephone: (956) 544-1111
                                        Facsimile: (956) 544-1108


                                        By:    /s/ Myles R. Garza
                                               MYLES R. GARZA
                                               Texas Bar No. 24086499
                                               myles@rgarzalaw.com

                                               ROBERT GARZA
                                               Texas Bar No. 07738025
                                               jrobert@rgarzalaw.com

                                        Attorneys for Plaintiff,
                                        Rosalinda Battles, et al.




                                          10
                         CERTIFICATE OF SERVICE


      I, hereby, certify that a true and correct copy of the above and foregoing

instrument was forwarded to the following counsel of record on the 20th day of

March, 2015, via electronic service and electronic mail:

Attorneys of record for Appellant, Valley Baptist Medical Center

Scott T. Clark
Roger W. Hughes
Will Hughes
Adams & Graham, L.L.P.
P.O. Drawer 1429
Harlingen, TX 78551
                                             ___/s/ Myles R. Garza______
                                             MYLES R. GARZA




                                        11
                     CERTIFICATE OF COMPLIANCE


Pursuant to Tex. R. App. P. 9.4(i)(3), the undersigned counsel certifies this

Appellees’ Brief complies with the type-volume limitations of Tex. R. App. P.

9.4(i)(2)(B).

Exclusive of the exempted portions in Tex. R. App. P. 9(i)(1), Appellees’ Brief

contains 2,093 words. Appellees’ Brief has been prepared in proportionally spaced

typeface using:

Software Name and Version:     Microsoft Word 2011

In (Typeface Name and Font Size):    Times New Roman 14 point for Text;
                                     Times New Roman 12 point for Footnotes.


Law Office of Robert Garza, P.C.
1200 E. Harrison St.
Brownsville, TX 78520
Phone (956) 544-1111
Facsimile: (956) 544-1108


By:   /s/ Myles R. Garza
      MYLES R. GARZA
      Texas Bar No. 24086499




                                       12
                                    APPENDIX

1.   Register of Actions for Case No. 2013-DCL-04983 from Cameron County Public Access

     Website.   See Case No. 2013-DCL-04983, CAMERON COUNTY PUBLIC ACCESS,

     http://co.cameron.tx.us/publicaccess (follow “Civil, Family & Probate Case Records”

     hyperlink; then search “Case Number” for “2013dcl4983”; then follow “2013-DCL-

     04983” hyperlink).




                                         13
  CAUSE NO. 13-14-00756-CV


APPENDIX 1
    TO APPELLEE’S BRIEF
                                                                                                                                     3/16/15, 12:01 PM



 Skip to Main Content Logout My Account Search Menu New Civil Search Refine Search Back                      Location : All Cameron County Courts

                                                             REGISTER OF ACTIONS
                                                              CASE NO. 2013-DCL-04983

ROSALINDA BATTLES,GERALD BATTLES, AS SURVIVING SPOUSE OF §                                            Case Type: Medical Malpractice
ROSALINDA BATTLES,AMANDA GISELLE BATTLES, AS SURVIVING      §                                         Date Filed: 07/24/2013
CHILD OF ROSALINDA BATTLES, JERAMY BLAKE BATTLES, AS        §                                          Location: 444th District Court
SURVIVING CHILD OF ROSALINDA BATTLES vs. VALLEY BAPTIST     §
MEDICAL CENTER                                              §
                                                    PARTY INFORMATION
                                                                                                                        Attorneys
Defendant       VALLEY BAPTIST MEDICAL CENTER                                                                           WILBERT (WILL) HUGHES
                 HARLINGEN, TX 78550                                                                                     Retained
                                                                                                                        956-428-7495(W)


Plaintiff       BATTLES, AMANDA


Plaintiff       BATTLES, GERALD


Plaintiff       BATTLES, JERAMY BLAKE


Plaintiff       BATTLES, ROSALINDA                                                                                      ROBERT GARZA
                                                                                                                         Retained
                                                                                                                        956-544-1111(W)
                                                               EVENTS & ORDERS OF THE COURT
             OTHER EVENTS AND HEARINGS
07/24/2013   Original Petition (OCA)
               PLAINTIFFS' ORIGINAL PETITION
07/24/2013   Jury Fee Paid (OCA)
07/25/2013   Citation Issued
               PLAINTIFFS' ORIGINAL PETITION
07/25/2013   Citation
                VALLEY BAPTIST MEDICAL CENTER                         Served                  08/06/2013
                                                                      Returned                08/06/2013
07/25/2013 Clerks Journal
             CITATION PLACED IN PICK UP BOX ATTORNEYS OFFICE NOTIFIED. M.AMIEVA
08/30/2013 Jury Demand
             Valley Baptist Medical Center - Brownsville's Jury Demand
08/30/2013 Original Answer
             Valley Baptist Medical Center's Original Answer
09/04/2013 Certificate of Written Discovery
             Valley Baptist Medical Center - Brownsville's Certificate of Written Discovery
09/05/2013 Certificate
             Certificate of Discovery
10/03/2013 Certificate of Written Discovery
             Valley Baptist Medical Center-Brownsville Certificate of Written Discovery
12/04/2013 Document Filed
             Defendant Valley Baptist Medical Center-Brownsville's Objection to Plaintiff's Expert Report of Erin k. O'Malley,RN,BSN,MHSA,INC-CSp and
             Motion to Dismiss
01/08/2014 Motion Hearing (9:00 AM) (Judicial Officer Sanchez, David)
             ON DEF OBJECTIONS 2 PLAINTIFF'S EXPERT REPORT OF ERIN K. O'MALLEY, RN, BSN, MHSA, INC-CSP & MTN 2 DISMISS
01/08/2014 Journal Entry
             Both attys appeared agreed to pass and set for status 2/12/14 DSANCHEZ/pg
01/08/2014 Order (Judicial Officer: Sanchez, David )
             Order Granting Defendant Valley Baptist Medical Centrer-Brownsville's Objections to Plaintiffs' Expert Report of Erin K.
             O'Malley,RN,BSN,MHSA,INC+CSP and Granting Plaintiffs a CPRC $74.351(c) Extension to Furnish Compliant Report
02/12/2014 Status Hearing (9:00 AM) (Judicial Officer Sanchez, David)
02/12/2014 Journal Entry
             Hearing passed by Atty R Garza's office they did nto have it on their calendar will submit order resetting 3/19/14 DSANCHEZ/pg
03/12/2014 Document Filed
             Defendant Valley Baptist Medical Center-Brownsville's Objections to Plaintiffs' Second Deficient Expert Report of Erin K
             O'Malley,RN,BSN,MHSA,INC-CSp and Motion to Dismiss Plaintiff's
03/18/2014 Rule 11 Agreement
              Rule 11 Agreement
03/19/2014 CANCELED Status Hearing (9:00 AM) (Judicial Officer Sanchez, David)
            Other
03/25/2014 Document Filed

http://co.cameron.tx.us/publicaccess/CaseDetail.aspx?CaseID=2447373                                                                         Page 1 of 3
                                                                                                                                            3/16/15, 12:01 PM


03/25/2014 Document Filed
             Plaintiff's Objection to Defendant Valley Baptist Medical Center-Brownsville's Objection to Plaintiff's Second Deficient Expert Report of Erin K.
             O'Malley,RN,BSN,MHSA,Inc-CSP and Motion to Dismiss
04/02/2014 Motion Hearing (9:00 AM) (Judicial Officer Sanchez, David)
             ON DEF VBMCB OBJECTIONS 2 PLAINTIFF'S 2ND DEFICIENT EXPERT REPORT OF ERIN KO'MALLEY & MTN 2 DISMISS
04/02/2014 Journal Entry
             Both Atty's appeared, arguments made. DSANCHEZ/mrl
04/02/2014 Exhibits
             Exhibits 1 &
10/31/2014 Motion
             Plaintiff's Motion for Status Hearing on Defendant Valley Baptist Medical Center Objections
11/13/2014 Order Setting Hearing (Judicial Officer: Sanchez, David )
             Order Setting Hearing
12/03/2014 Status Hearing (9:00 AM) (Judicial Officer Sanchez, David)
12/10/2014 Order (Judicial Officer: Sanchez, David )
             Order on Defendant Valley Baptist Medical Center-Brownsville's Objections to Plaintiff's Second Deficient Expert Report of Erin K.
             O'Malley,RN,BSN,MHSA,Inc-CSP and Motion to Dismiss
12/29/2014 Notice of Appeal
             Defendant Valley Baptist Medical Center-Brownsville's Notice of Appeal
12/30/2014 Appeals Memorandum
             Appeals Memorandum
12/30/2014 Appeals Schedule
             Appeals Schedule
01/06/2015 Correspondence
             Correspondence from 13th Court of Appeals for Attorney
01/07/2015 No Fee Documents(Civil)
             Defendant Valley Baptist Medical Center-Brownsville's Designation of Clerk's Record
01/07/2015 No Fee Documents(Civil)
             Defendant Valley Baptist Medical Center-Brownsville's Designation of Reporter's Record
01/29/2015 Clerks Record Estimate
             Clerks Record Estimate Emailed to willhughes@adamsgraham.com Paid
02/03/2015 No Fee Documents(Civil)
             Attorney Vacation Letter
02/06/2015 Clerk's Record
             Clerks Record Volume 01
02/06/2015 Clerks Journal
             Clerk's Record Volume 001 electronically submitted to the 13th Court of Appeals and Emailed to willhughes@adamsgraham.com
                                                                   FINANCIAL INFORMATION


              Defendant VALLEY BAPTIST MEDICAL CENTER
              Total Financial Assessment                                                                                                               235.00
              Total Payments and Credits                                                                                                               235.00
              Balance Due as of 03/16/2015                                                                                                               0.00

09/03/2013    Transaction Assessment                                                                                                                    32.00
09/03/2013    Payment                     Receipt # 2013-29020                                 hughes, will                                           (32.00)
09/03/2013    Transaction Assessment                                                                                                                      2.00
09/03/2013    Payment                     Receipt # 2013-29021                                 hughes, will                                             (2.00)
03/12/2014    Transaction Assessment                                                                                                                      2.00
03/14/2014    Payment                     Receipt # 2014-09071                                 HUGHES, WILBERT (WILL)                                   (2.00)
12/29/2014    Transaction Assessment                                                                                                                    67.00
12/29/2014    E-File Electronic Payment   Receipt # 2014-52014                                 VALLEY BAPTIST MEDICAL CENTER                          (67.00)
01/07/2015    Transaction Assessment                                                                                                                      2.00
01/07/2015    E-File Electronic Payment   Receipt # 2015-00882                                 VALLEY BAPTIST MEDICAL CENTER                            (2.00)
02/03/2015    Transaction Assessment                                                                                                                      2.00
02/03/2015    E-File Electronic Payment   Receipt # 2015-05567                                 VALLEY BAPTIST MEDICAL CENTER                            (2.00)
02/04/2015    Transaction Assessment                                                                                                                   128.00
02/04/2015    Payment                     Receipt # 2015-05643                                 ADAMS & GRAHAM                                        (128.00)



              Plaintiff BATTLES, ROSALINDA
              Total Financial Assessment                                                                                                               287.00
              Total Payments and Credits                                                                                                               287.00
              Balance Due as of 03/16/2015                                                                                                               0.00

07/25/2013    Transaction Assessment                                                                                                                   247.00
07/25/2013    Transaction Assessment                                                                                                                      8.00
07/25/2013    Transaction Assessment                                                                                                                    30.00
07/25/2013    Payment                   Receipt # 2013-24601                                   GARZA, ROBERT                                         (285.00)
10/31/2014    Transaction Assessment                                                                                                                      2.00
10/31/2014    E-File Electronic Payment Receipt # 2014-43183                                   BATTLES, ROSALINDA                                       (2.00)




http://co.cameron.tx.us/publicaccess/CaseDetail.aspx?CaseID=2447373                                                                                 Page 2 of 3
                                                                      3/16/15, 12:01 PM




http://co.cameron.tx.us/publicaccess/CaseDetail.aspx?CaseID=2447373          Page 3 of 3